Notice of Allowance
This communication is in response to the amendment filed on 01/15/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kurt M. Berger on 03/29/2021.
The application has been amended as follows: 
1.  (Currently Amended)  A system that transfers data to meet a desired transfer speed and a desired transfer cost, the system comprising:
circuitry configured to
select one or more folders containing one or more files having the data,
receive input of the desired transfer speed and the desired transfer cost,
select a destination memory device,
read a file header of the one or more files for the selected one or more folders to obtain header information,
determine a file type and a file size based on the header information,
determine a large file size threshold, having units of file size, based on the input desired transfer speed, the input desired transfer cost, and a previously measured transfer speed,
when the file size of a file of the one or more files is above the determined large file size threshold, divide the file into two or more file parts in accordance with the file type,

measure a total speed of the transfer, and
store the measured total speed for use as the previously measured transfer speed,
wherein the circuitry is further configured to
determine a small file size threshold, having the units of file size, based on the input desired transfer speed, the input desired transfer cost, and the previously measured transfer speed,
when the file size of a file of the one or more files is below the determined small file size threshold, aggregate the respective file with at least one other file or file part to obtain an aggregated file, and
transfer, from a source device to the destination memory device, the one or more files including the aggregated file using the number of parallel transport machine instances, which are executing on the destination memory device.

2.  (Cancelled)  

11.  (Currently Amended)  A method for an system that includes circuitry that transfers data to meet a desired transfer speed and a desired transfer cost, the method being performed by the circuitry and comprising:
selecting one or more folders containing one or more files having the data;
receiving input of the desired transfer speed and the desired transfer cost;
selecting a destination memory device;
reading a file header of the one or more files for the selected one or more folders to obtain header information;

determining a large file size threshold, having units of the size, based on the input desired transfer speed, the input desired transfer cost, and a previously measured transfer speed;
when the file size of a file of the one or more files is above the determined large file size threshold, dividing the file into two or more file parts in accordance with the file type;
transferring the one or more files, including any of the file parts, using a number of parallel transport machine instances;
measuring a total speed of the transfer; and
storing the measured total speed for use as the previously measured transfer speed,
wherein the method further comprises:
determining, by the circuitry, a small file size threshold, having the units of file size, based on the input desired transfer speed, the input desired transfer cost, and the previously measured transfer speed;
when the file size of a file of the one or more files is below the determined small file size threshold, aggregating, by the circuitry, the respective file with at least one other file or file part to obtain an aggregated file; and
transferring, by the circuitry, the one or more files including the aggregated file using the number of parallel transport machine instances.

12.  (Cancelled)  

Examiner note:  The circuitry is interpreted as a hardware element, as described in page 8 of the Specification “CPU can include one or more processing cores. For purposes of this disclosure, a CPU and 
Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	Input a desired transfer speed and a desired cost are received of one or files to transfer to a destination.  Determine a large file size threshold and a small file size threshold based on the desired transfer speed, the desired transfer cost, and a previous measured transfer speed.  When the file size is above the large file size threshold, divide the file size into two or more file parts based on a file type.   When the file size is below the determined small file size threshold, aggregating the respective file with at least one other file or file part to obtain an aggregated file.  Using a number of paralleled transport machine instances to transfer the divided and the aggregated files to a destination device.  During the transfer process, measure the total speed of the transfer for use as the previously measured transfer speed.

As to claims 1 and 11, the closest art of record Strasser (US 20030126247 A1) teaches a technique of a parallel backup system, which comprises a file source and at least two backup devices.  During the backup process, the predetermined operations split files that exceed a segmentation threshold value into file segments, such that each of the file segments does not exceed the segmentation threshold value, wherein the segmentation threshold is determined as the sum of the sizes of all files on the storage device divided by the number of backup devices.  The predetermined operations will sort the remaining files located in file source and the file segments into a sorted list.  Prior writing the file segments to the backup devices, the predetermined operations attach a header to 
Another prior art Sin (US 20050083850) teaches that adjusting a transmission rate in the transmission control protocol under a mobile ad hoc network environment by calculate a difference value between a current transmission rate and a previous transmission rate.  Setting up upper and lower thresholds by calculating a standard variation of the previous transmission rate, and updating the previous transmission rate to the current transmission rate depending upon a comparison result of the difference value and the size of the upper and lower thresholds.  However, Sin does not teach or suggest that the large file size threshold and the small file size threshold, having units of file size, are determined based on the input of desired transfer speed, desired transfer cost, and a previously measured transfer speed, wherein the previously measured transfer speed is based on the measurement of total speed of the transfer.  Store the measured total speed for use as the previously measured transfer speed.
Another prior art Janakiraman (US 20150372910 A1) teaches that providing an editable configuration, which contains user requirements with regard to the speed, the geographical location, the security and/or the costs of an IT infrastructure to be used for the storing of data and also user requirements with regard to the availability of the data to be stored.  However, Sin does not teach or suggest that the large file size threshold and the small file size threshold, having units of file size, are determined based on the input of desired transfer speed, desired transfer cost, and a previously measured transfer speed, where the previously measured transfer speed is based on the measurement of total speed of the transfer.  Store the measured total speed for use as the previously measured transfer speed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANH NGUYEN/               Examiner, Art Unit 2454